December 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       HARRIS COUNTY, TEXAS, Appellant

NO. 14-12-01045-CV                         V.

                            RUFUS CHERRY, Appellee
                        ________________________________

       Today the Court heard appellant’s motion to dismiss the appeal from the order
signed by the court below on November 2, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Harris County, Texas.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.